Filed Pursuant to Rule 424(b)(3) Registration No. 333-156238 PROPOSED MERGER—YOUR VOTE IS VERY IMPORTANT The boards of directors of Pennsylvania Commerce Bancorp, Inc. and Republic First Bancorp, Inc. have approved a merger agreement under which Pennsylvania Commerce will acquire Republic First. We believe that this transaction will create significant opportunities and value for our shareholders, customers, employees and communities. Under the terms of the merger agreement, for each share of Republic First common stock owned immediately prior to completion of the merger, Republic First shareholders will receive between 0.34 and 0.38 of a share of Pennsylvania Commerce common stock, calculated on the basis of $10.00 per share of Republic First common stock. The actual exchange ratio will be based on the average closing price of Pennsylvania Commerce common stock for a set period of twenty (20) consecutive trading days preceding the effective date of the merger. We have scheduled special meetings of our shareholders to vote on a proposal to approve and adopt the merger agreement, and, in the case of Pennsylvania Commerce shareholders, on a proposal to amend its articles of incorporation to increase its number of authorized shares of common stock. Based on the reasons for the merger and for the other proposals described in the accompanying document, each of our boards of directors believes that the merger and the other proposals are advisable and in the best interest of Republic First and Pennsylvania Commerce, as the case may be. Your vote is very important.
